DETAILED ACTION
In view of the Appeal Brief filed on December 15, 2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621                                                                                                                                                                                                        


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Acknowledgements
This Office Action is in response to the response filed on January 3, 2020 (“January 2020 Response”).  The January 2020 Response contained, inter alia, claim amendments (“January 2020 Claim Amendments”) and “REMARKS” (“January 2020 Remarks”).
Claims 1-22 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 13-15, and 19-22 rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al. (US 2006/0161520 Al)(“Brewer”) in view of Dawson (US 2005/0160082 A1)(“Dawson”).

As to Claims 1, 7, and 13, Brewer discloses a system, comprising:
a search engine server (search engine corresponding to search page 106) configured to perform operations comprising:
providing a search user interface at a client device, wherein the search user interface includes a search field (see input 108 in search field depicted in Fig.2) that enables a user to submit a search request (Fig.2, [0012]);
receiving the search request through the search user interface, wherein the search request includes a search phrase (Fig.2 and [0012]);
determining, based on the search request received through the search user interface, a plurality of contextual labels (labels 110) that each specifies a respective topical context for the search request (see Fig.2 and [0013]);
presenting the plurality of contextual labels in the search user interface in response to receiving the search request (“the user may also be presented with a set of alternative search terms 110 which the user may click” [0013]);
determining that the user interacts with a particular contextual label from among the plurality of contextual labels that are presented in the search user interface, wherein the particular contextual label specifies a particular topical context for the search request (see Fig.2 and [0013]);
generating, in response to the user interaction with the particular contextual label, a set of search results using a combination of (i) the search phrase of the search request that was submitted prior to presentation of the plurality of contextual labels and (ii) the particular topical context for the search request specified by the particular contextual label that was interacted with by the user while presented in the search results user interface and that was presented in response to the submitted search request ([0007] and [0013]); and
operations comprising:
receiving, from the search engine server, data specifying the combination of (i) the search phrase of the search request that was submitted prior to presentation of the plurality of contextual labels and (ii) the particular contextual label that was interacted with by the user while presented in the search user interface and that specifies the particular topical context for the search request ([0015]);
identifying additional content (updated set of alternatives) related to the combination of (i) the search phrase of the search request and (ii) the particular topical context, wherein the additional content is different from the set of search results ([0016]); and
providing the identified additional content for presentation with the set of search results in the search user interface presented at the client device ([0016]).
Brewer does not directly disclose a content server.
Dawson teaches a content server (“search job may be forwarded to another system, referred to as an originating database or system” [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brewer by the feature of Dawson and in particular to include in Brewer’s system, the content server of Dawson to perform the operations comprising “receiving, from the search engine server…identifying additional content…, and providing the identified addition content.”
A person having ordinary skill in the art would have been motivated to combine these features because this distributed processing would reduce the computation burden of the search engine server alone.

As to Claims 2, 8, and 14, the Brewer/Dawson combination discloses as discussed above.  Brewer does not directly disclose but Dawson teaches wherein identifying additional content related to both of the search request and the particular topical context comprises: identifying one or more content items from a plurality of content items in inventory (dietary terms, [0051]), identifying a given context associated with the one or more content items (multidimensional context sorting, [0051]), and generating, for each of the content items, a predetermined set of topics relating to the given context (search results, [0036] and [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brewer/Dawson combination by the feature of Dawson and in particular to include in the Brewer/Dawson combination, the feature wherein identifying additional content related to both of the search request and the particular topical context comprises: identifying one or more content items from a plurality of content items in inventory, identifying a given context associated with the one or more content items, and 
A person having ordinary skill in the art would have been motivated to combine these features because this would provide a more targeted search.

As to Claims 3, 9, and 15, the Brewer/Dawson combination discloses as discussed above.  Brewer further discloses wherein identifying additional content related to both of the search request and the particular topical context comprises: evaluating, by the content server, keywords in the search request in conjunction with the particular topical context of the particular contextual label with which the user interaction occurred, wherein the keywords are constrained by the particular topical context ([0021]).

As to Claim 19, the Brewer/Dawson combination discloses as discussed above.  Brewer further discloses wherein the computing system is a distributed computing system (see Fig.2).

As to Claims 20-22, the Brewer/Dawson combination discloses as discussed above.  Brewer further discloses wherein determining that the user interacts with the particular contextual label from among the plurality of contextual labels that are presented in the search user interface includes receiving a submission of the particular contextual label from the client device ([0021]), the method further comprising: combining the received particular contextual label with the search phrase that was submitted prior to presentation of the plurality of contextual labels to create the combination of the search phrase and the particular topical contextual label (“upon user selection of a suggested search in the set of alternative search terms 110, a search may be performed on that set of query refinements” [0021]).

Claims 4-6, 10-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer in view of Dawson and further in view of Calabria et al. (US 2005/0144064 A1)(“Calabria”).

As to Claims 4, 10, and 16, the Brewer/Dawson combination discloses as discussed above.  Brewer does not directly disclose wherein the content server receives a bid for providing the identified additional content in response to the search request.
Calabria teaches wherein the content server receives a bid for providing the identified additional content in response to the search request ([0108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brewer/Dawson combination by the feature of Calabria and in particular to include in the Brewer/Dawson combination, wherein the content server receives a bid for providing the identified additional content in response to the search request, as taught by Calabria.
A person having ordinary skill in the art would have been motivated to combine these features because this would incentivize higher advertisement revenue from advertisers.

As to Claims 5, 11, and 17, the Brewer/Dawson/Calabria combination discloses as discussed above.  Brewer does not directly disclose wherein the content server determines a presentation order of the identified additional content and the set of search results based on one or more of: the bid, a click-through rate of the identified additional content, or a conversion rate of the identified additional content.
Calabria teaches wherein a content server determines a presentation order of the identified additional content and the set of search results based on one or more of: the bid (“bid ranking,” [0108]), a click-through rate of the identified additional content, or a conversion rate of the identified additional content ([0108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brewer/Dawson/Calabria combination by the feature of Calabria and in particular to include in the Brewer/Dawson/Calabria combination, wherein the content server determines a presentation order of the identified additional content and the set of search results based on one or more of: the bid, a click-through rate of the identified additional content, or a conversion rate of the identified additional content, as taught by Calabria.
A person having ordinary skill in the art would have been motivated to combine these features because this would incentivize higher advertisement revenue from advertisers.

As to Claims 6, 12, and 18, the Brewer/Dawson/Calabria combination discloses as discussed above.  Brewer further discloses wherein the content server associates a negative label (initially displayed alternative search term that was later refined and eliminated by user) with candidate additional content ([0013]), identifies a match between the negative label and at least one of the particular topical context or a keyword in the search request ([0013]), and determines that the candidate additional content is not to be provided based on the identified match ([0013]).

Response to Arguments
Applicant’s arguments made in the January 2020 Remarks are now moot since they no longer apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621                                                                                                                                                                                                        April 18, 2021
	
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621